Per Curiam.
The original policy was procured on misrepresentation both as to ownership of the business and a previous burglary which occurred just previous to its issuance. Warranties made at the issuance of an original policy continue binding during the period of renewal but relate only to conditions existing at the time they were made. The evidence does not show any change was intended. Defendant was accordingly entitled to dismissal or direction of a verdict under its motions duly made.
Judgment reversed, with thirty dollars costs, and judgment-directed for defendant.
All concur. Present — Hammer, Shientag and Noonan, JJ.